DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 6/25/2021.
Claims 1-15, 18 and 19 are cancelled. Claim 31 is newly added. Claims 16-17 and 20-31 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 16-30 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 6467762 B1, prior art of record, hereinafter as “Davies”) in view of Kraft (US 5768013 A, hereinafter as “Kraft”). 

Regarding claim 16, Davies teaches:
A Cartesian positioning device (positioning mechanism in FIG.s 3-5 and 8-9) for positioning an optics (Col. 5 lines 50-65: an optics can be mounted and positioned) for a laser machining head (this limitation is for intended usage and bears little patentable weight. Davies teaches a positioning device which can also be used for laser machining head), comprising: 
an optics socket for holding said optics (Col. 5 lines 50-65: an optics can be mounted on platform 6 which inherently has an optics socket); 
a y actuating element (x-micrometer 14 in FIG. 8) for a linear movement of said optics socket in the y direction (Col. 5 line 66-Col. 6 line 4. The x direction in Davies maps to the y direction in the claim); and 
an x actuating element (z-micrometer 12 in FIG. 9)  for a linear movement of said optics socket in the x direction (Col. 6 lines 10-23 and FIG. 9. The z direction in Davies maps to the x direction in the claim); 
wherein said x actuating element and said y actuating element are arranged next to each other on a support element and adjustable along the y direction (FIG.s 4 and 5, and Col. 5 Lines 50-65: the micrometers 14 and 12 are arranged next to each other on plates of a case, and adjustable along the same direction x, which is the y direction in the claim).
wherein said y actuating element is configured to linearly move the optics socket in the y direction by adjustment along the y direction (FIG. 8: x-micrometer 14 linearly moves the optics socket in the x direction by adjustment along the x direction. The x direction in Davies maps to the y direction in the claim);
wherein said x actuating element is configured to linearly move the optics socket in the x direction by adjustment along the y direction (FIG. 9: z-micrometer 12 linearly moves the optics socket in the z direction by adjustment along the x direction. The z direction in Davies maps to the x direction in the claim);
Davies teach all the limitations except wherein said y actuating element has, at one end, a y slider connecting said y actuating element to said optics socket; and wherein said optics socket is connected movably in the x direction to said y slider by means of a linear guide unit, the linear guide unit configured to guide the optics socket to linearly move in the x direction.
However, it is a common practice to use a slider coupled to a linear guide to move in a perpendicular direction. For example, Kraft teaches in an analogous art: 
a y actuating element has, at one end, a y slider connecting said y actuating element to an optics socket (FIG.s 1-3: the y actuating element 2 has, at one end, a y slider/(the element coupled to the x-carriage 3. Kraft teaches a microscope stage wherein the element 2 is coupled/connected to an optics socket to control the movement of the optics socket); and
wherein said optics socket is connected movably in the x direction to said y slider by means of a linear guide unit (FIG.s 1-3: the optics socket is coupled to element 2 by x-carriage 3), the linear guide unit configured to guide the optics socket to linearly move in the x direction (FIG. 1-3, and Col 3 lines 34-39: the x-carriage 3 can guide the optics socket to linearly move in the x direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies based on the teaching of Kraft, to make the Cartesian positioning device wherein said y actuating element has, at one end, a y slider connecting said y actuating element to said optics socket; and wherein said optics socket is connected movably in the x direction to said y slider by means of a linear guide unit, the linear guide unit configured to guide the optics socket to linearly move in the x direction. One of ordinary skill in the art would have been motivated to do this modification since it can help guide the optics socket to linearly move in the x direction, as Kraft teaches in Col 3 lines 34-39.

Regarding claim 17, Davies-Kraft teach all the limitations of claim 16. 
Davies further teaches:
a specific value for the linear movement in the y direction or x direction is assigned to an adjustment value of said y actuating element or said x actuating element, respectively (Col. 5 Line 66-Col. 6 line4, and Col. 6 lines 11-23: specific values for the linear movement are assigned to adjustment values of the micrometers respectively).

Regarding claim 20, Davies-Kraft teach all the limitations of claim 16. 
Kraft further teaches:
said linear guide unit connects said y actuating element to said optics socket in a manner invariant with respect to a tensile or compressive load along the y axis (FIG.s 2: the x-carriage 3 can only move in x axis, so the y actuating element 2 connects to the optics socket in a manner invariant with respect to a tensile or compressive load along the y axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Davies based on the teaching of Kraft, to make the Cartesian positioning device wherein said linear guide unit connects said y actuating element to said optics socket in a manner invariant with respect to a tensile or compressive load along the y axis. One of ordinary skill in the art would have been motivated to do this modification since it can guarantee the accuracy of the optics socket movement along y axis.

Regarding claim 21, Davies-Kraft teach all the limitations of claim 16. 
Kraft teaches said y actuating element has, at one end, a y slider connecting said y actuating element to said optics socket (as described in the rejection of claim 16). The x and y directions are relative term. The same arrangement can also be applied to x direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies based on the teaching of Kraft, to make the Cartesian positioning device wherein said x actuating element has, at one end, an x slider connecting said x actuating element to said optics socket. One of ordinary skill in the art would have been motivated to do this modification since it can help guide the optics socket to linearly move in the y direction. 

Regarding claim 22, Davies-Kraft teach all the limitations of claim 21. 
Kraft further teaches:
said x slider and/or said y slider is guided along at least one slider guide element (FIG. 2: the element 2 movement along x direction is guided along x-carriage 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Davies based on the teaching of Kraft, to make the Cartesian positioning device wherein said x slider and/or said y slider is guided along at least one slider guide element. One of ordinary skill in the art would have been motivated to do this modification since it can enable the optics socket movement along x axis and guarantee the accuracy of the optics socket movement along y axis.

Regarding claim 23, Davies-Kraft teach all the limitations of claim 21. 
Davies further teaches:
a transmission element (linkage 9 in FIG. 9) connected movably in the x direction to said support element is arranged between said x slider and said optics socket (linkage 9 is movable in z direction which maps to the x direction in the claim. Linkage 9 is arranged between linkage 10 and platform 6, and is connected eventually to the case) .

Regarding claim 24, Davies-Kraft teach all the limitations of claim 23. 
Davies further teaches:
said transmission element is movably connected to said optics socket by a first guide unit (FIG. 9: linkage 9 connects to platform 6 by linkage 3) and to said x slider by a second guide unit (FIG. 9: linkage 9 connects to linkage 10 by a notch on linkage 9 and the hinge 17).


Davies further teaches:
said first guide unit is configured to guide said optics socket in the y direction (FIG. 9: linkage 3 guides platform 6 to move in the z direction, which maps to the y direction in the claim), and wherein said second guide unit is configured to convert an adjusting movement of said x actuating element along the y direction into a movement of said transmission element along a direction which forms an angle of less than 900 with the y direction (FIG. 9 and Col. 6 lines 10-24: the hinge 17 and notch on linkage 9 are configured to convert the actuating force along the x direction into z direction, during which the linage 9, especially the upper part of it, moves along a direction which forms an angle of less than 90 degree with the x direction. The x and z directions in the reference map to y and x directions in the claim respectively).

Regarding claim 26, Davies-Kraft teach all the limitations of claim 16. 
Davies further teaches:
said x actuating element is movably connected to said optics socket via a lever element (linkage plate 9 in FIG. 9), wherein said lever element is connected pivotally (through hinge 17) in the x-y plane to said support element and is L-shaped (linkage 9 is connected to the case and is L-shaped).

Regarding claim 29, Davies-Kraft teach all the limitations of claim 16. 
Davies further teaches:
at least one spring element is connected to said optics socket and said support element (Col. 5 lines 22-29: “A tension spring (not shown) holds the region 25 of the plate 1 in contact with the end of the micrometer spindle 32. The tension spring is connected at one end to the block 7 and extends through a through hole in the plate 1, being connected at its other end to a part of the case 13 located behind the plate 1”. The spring connects to optics socket/(block 7) and the support element/(plate of the case)).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kraft, and in further view of Kajihara (US 2008/0242380 A1, prior art of record, hereinafter as “Kajihara”). 

Regarding claim 27, Davies-Kraft teach all the limitations of claim 26. 
Davies further teaches:
said lever element is movably connected to said optics socket by a first guide unit (FIG. 9: linkage 9 connects to platform 6 by linkage 3) and to said x actuating element by a second guide unit (FIG. 9: linkage 9 connects to linkage 10 by a notch on linkage 9 and hinge 17).
Davies-Kraft teach all the limitations except wherein said first guide unit comprises a first guide pin and a first guide for guiding said optics socket in the y direction, and wherein said second guide unit comprises a second guide pin and a second guide for transmitting an adjusting movement of said x actuating element to said lever element.
However, it is a well-known practice to use a pin moving in a pin guide, so the pin can only move freely in one dimension, i.e., the pin movement is flexible in one dimension but rigid in the perpendicular dimension. For example, Kajihara teaches in an analogous art: 
first guide unit comprises a first guide pin and a first guide (FIG.s 3-4 and [0054]: the first guide unit comprise a first guide pin 13 and a first guide 12), and wherein said second guide unit comprises a second guide pin and a second guide (FIG.s 3-4 and [0054]: the second guide unit comprise a second guide pin 15 and a second guide 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies-Kraft based on the teaching of Kajihara, to make the device wherein said first guide unit comprises a first guide pin and a first guide for guiding said optics socket in the y direction, and wherein said second guide unit comprises a second guide pin and a second guide for transmitting an adjusting movement of said x actuating element to said lever element. One of ordinary skill in the art would have been motivated to do this modification since it can help the convert a movement in one dimension to another dimension, as Kajihara shows in FIG.s 3-5. 

Regarding claim 28, Davies-Kraft-Kajihara teach all the limitations of claim 27.
Since Davies-Kraft-Kajihara teach the first guide unit connects to the platform 6/(optics socket) (as the linkage 3 in FIG. 9 in Davies), and since the platform 6 can extends in the z direction (i.e., the y direction in the claim) to connect to the first guide unit, Examiner takes office notice that the first guide unit can be arrange on a fastening extension extending from the optics socket in the y direction. This is a common practice to simplify the connection.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2004361862 A, prior art of record, hereinafter as “Kobayashi”), in view of Davis and Kraft. 


A laser machining head for machining a workpiece by means of a laser beam, comprising: a Cartesian positioning device for positioning an optics, wherein a optics is arranged in a beam path of said laser machining head (abstract and FIG.s 1, 2 and 3).
Kobayashi teach all the limitations except the Cartesian positioning device for positioning an optics according to claim 16.
However, Davies-Kraft teach the Cartesian positioning device for positioning an optics according to claim 16 (see the rejection of claim 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi based on the teaching of Davies-Kraft, to make the laser machining head to comprise a Cartesian positioning device for positioning an optics according to claim 16. One of ordinary skill in the art would have been motivated to do this modification since it can make the micrometer to “be positioned conveniently in terms of the detailed design”, as Davies teaches in Col. 6 lines 10-20. 

Regarding claim 31, Kobayashi-Davies-Kraft teach all the limitations of claim 30.
Kobayashi further teaches:
an optical axis of the laser machining head extends in a z direction perpendicular to the x direction and they direction (FIG. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115